Exhibit 10.78

 

Unofficial Translation

AMENDMENT

TO MINE EXPLOITATION AGREEMENT N ՊՎ-398 DATED MARCH 7 2013

 

Yerevan city

 September 7, 2016

                                              

Ministry of Energy and Natural Resources of Republic of Armenia represented by
minister Levon Yolyan, who acts on behalf of Republic of Armenia, in the circles
of his authorizations (hereinafter “authorized body”) to the implementation of
the order number 02/01.24/7167-16 dated May 23, 2016 of the prime minister of
Republic of Armenia, from one side and “Marjan Mining Company” LLC (hereinafter
“mine exploiter”) represented by director Ashot Poghosyan, who acts on the
ground of the company charter, from the other side, mutually (hereinafter
“parties”) came to an agreement to make the following amendments in addendums in
“Mine exploitation agreement” number ՊՎ-398 dated 07.0.2013 (hereinafter
“agreement”):

 

 

1.

In section “2. Subject of the Agreement” of the agreement:

     

 

1)

The words in point 2.1 “… from February 20, 2009, for 5.3 year term (taking as a
ground the decision of the appellate court of RA number ՎԴ/3361/05 dated
December 12, 2011, entered into force by the decision of the cassation court of
RA dated February 2, 2012)” amend with the words “… from September 1, 2016, for
3.4 year term”,

     

 

2)

After paragraph 1 of point 2.1 of the agreement add a new paragraph with the
following:

“Initiate the launching of 3.4 year term for the mine exploiter stated by the
current point after completion of the anticipated works /construction of
tailings dam, processing plant/. The term for implementation of the mentioned
works cannot exceed 3 years. In case of early completion of works stated by the
current paragraph, initiate the launching of the term stated by the agreement
point 2.1 by the application of the mine exploiter the next day after completion
of works.

 

 

 
1

--------------------------------------------------------------------------------

 

 

2.          In the section “3. Rights and obligations of the parties” of the
agreement:

 

1)

In point 3.1.2. after the word “pursuant” add the words “except for the cases
stated by point 8 of the agreement”,

     

 

2)

Add the section with point 3.3.9. with the following:

“3.3.9. other rights stated by RA law on subsoil”,

 

 

3)

Read the first paragraph of the point 3.4.27 as follows:

“Before the completion of the term (3.4 years) of phase 1 of the mine
exploitation project, formulate the work project of the next phase of mine
exploitation and present to expertise in the order stated by the law by
preservation of terms and requirements of the schedule of work implementation
stated by exhibit 2 of the current agreement.” and words “in the mentioned term”
in paragraph 2 amend with the words “in provided term”,

 

 

4)

Add the section with point 3.4.28. with the following:

“3.4.28. inform the authorized body in 7 day term after changing the electronic
post, post address of the legal entity of the company.”.

 

 

3.

Add the section “4. Warning” of the agreement with point “4.3” with the
following:

“4.3. The termination of mine exploitation right cannot enter into force since
the lawsuits against the bearer of the mine exploitation rights connected with
the rights of later are not completed”.

 

 

4.

Add the section “12. Location of the parties, bank requisites and signatures” of
the agreement with the line “official email address of the mine exploiter is
info@ggm.am” and amend words “RA, Yerevan city, Zarobyan 1/1” with words “RA,
Yerevan city, Griboyedov 60”.

 

 

5.

Read point 2 of “Special condition” of exhibit 2 of the agreement as follows:

“2. Preserve the timely implementation of works stated by the “Schedule”
attached to the current “Special condition”.

 

 

 
2

--------------------------------------------------------------------------------

 

 

 

6.

The current amendments and addendums enter into force from the moment signed and
are inseparable part of “Mine exploitation agreement” number ՊՎ-398 dated
07.0.2013.

   

RA MINISTER OF ENERGY AND 

NATURAL RESOURCES 

   

MINE EXPLOITER

MARJAN MINING COMPANY LLC

           

 

 

 

 

 

LEVON YOLYAN

 

 

ASHOT POGHOSYAN

 

SIGNATURE/SEAL

 

 

SIGNATURE/SEAL

 

07.09.16

 

 

07.09.16

 

 

 

 
3

--------------------------------------------------------------------------------

 

  

SCHEDULE

of exhibit 2 of mine exploitation agreement number ՊՎ-398 dated 07.03.2013

(Special Condition point 2)

 

Yerevan city

 September 7, 2016

 

 

1.

Present the geological-economical report of Marjan gold-polymetallic mine
reserves recalculation works by calculation of mineral reserves to RA ministry
of energy and natural resources (hereinafter “Ministry”) staff of Mineral
reserves agency (hereinafter “Agency”).

Term – until 12 months.

 

2.

Receive conclusion of subsoil expertise from the Agency about confirmation of
mine reserves preserving the requirements stated by the law.

Term – until 12 months.

 

3.

After confirmation of mineral reserves, present the project extraction of Marjan
gold-polymetallic mine to the authorized body.

Term – until 12 months.

 

4.

The current schedule is the constituent part of “Special Condition” of mine
exploitation agreement number ՊՎ-398 dated 07.03.2013 and is the inseparable
part of the mentioned agreement.

 



RA MINISTER OF ENERGY AND 

NATURAL RESOURCES 

   

MINE EXPLOITER

MARJAN MINING COMPANY LLC

           

 

 

 

 

 

LEVON YOLYAN

 

 

ASHOT POGHOSYAN

 

SIGNATURE/SEAL

 

 

SIGNATURE/SEAL

 

07.09.16

 

 

07.09.16

 



 

/registered in the registry number 401/

Signature

Seal

 

4